      Case 1:18-cv-00222-DLH-CSM Document 35 Filed 11/02/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Spirit Lake Tribe, on its own behalf and     )
on behalf of its members,                    )
Dion Jackson, Kara Longie, Kim Twinn,        )
Terry Yellow Fat, Leslie Peltier, and        )
Clark Peltier,                               )       ORDER ADOPTING STIPULATION
                                             )
                       Plaintiffs,           )
                                             )
               vs.                           )
                                             )       Case No. 1:18-cv-222
Alvin Jaeger, in his official capacity as    )
Secretary of State,                          )
                                             )
                       Defendant.            )

______________________________________________________________________________

       Before the Court is the Parties’ “Stipulation Regarding Individual Plaintiffs’ Eligibility to

Vote in November 2018 General Election” filed on November 2, 2018. See Doc. 34. The Court

ADOPTS the Stipulation (Doc. 34) and ORDERS as follows: Plaintiffs Dion Jackson, Kara

Longie, Kim Twinn, Terry Yellow Fat, Leslie Peltier, and Clark Peltier shall be permitted to vote

in the November 6, 2018 General Election.

       IT IS SO ORDERED.

       Dated this 2nd day of November, 2018.

                                                     /s/ Daniel L. Hovland
                                                     Daniel L. Hovland, Chief Judge
                                                     United States District Court
